REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Figure 3 directed to the claimed invention.

    PNG
    media_image1.png
    374
    859
    media_image1.png
    Greyscale
	
The prior art made of record fails to disclose a node configured to transmit a 
plurality of packets at corresponding time intervals, the node configured to adjust, for at least one packet of the plurality of packets, the corresponding time interval to transmit the at least one packet; and a base station configured to: receive the plurality of packets from the node at corresponding time interval; determine a difference between a previous time at a previous packet of the plurality of packets was received and a present time that a present packet of the plurality of packets was received; and recover coded data from the present packet based on the difference.
The prior art made of record and not relied upon is considered pertinent to 
applicant disclosure:
	Rahbar (US 2020/0296406 A1) disclose a method of recovering timing information over packet networks, raw network delays are measured using timing packets sent between a transmitter and receiver.
	Yang (US 2008/0126825 A1) disclose a timing recovery method includes receiving a plurality of data packets via a transmission channel, wherein at least a data packet is attached with a timestamp generated according to a channel clock of the transmission channel at la source end; calculating a compensation value according to the timestamp and a channel timer value upon receipt of the data packet, wherein the channel timer value is generated by the channel clock of the transmission channel at a destination end; and utilizing the calculated compensation value to adjust processing timing of the received data packets.
	Kallstenius (US 2005/0041691 A1) disclose Remote frequency synchronization is achieved between two or more nodes in a packet switched network using differential timestamps.
2.	Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412